Jones, J.
(dissenting). I cannot concur in affirming the judgment. I think the plaintiff had ample notice that the goods would be delivered on the day in question if the weather was suitable. The weather at the time the discharge commenced was fine and suitable, with every indication that it would remain so.
If the carman and weigher had been on hand, the great portion of the goods could have been safely housed. That they were not on hand arises from the fact that in consequence of it having rained in the morning they judged the weather would not be *637suitable during the day. In this they were mistaken. The defendant cannot be held for a damage occurring through their mistake. But I think the carrier, after the weather became threatening, was not justified in continuing to discharge. For the damage to such of the goods as were discharged after the weather became threatening, I think the plaintiff may recover.
Judgment shall be reversed and new trial granted, with costs to the appellant to abide the event.